Case 2:20-cv-02019-JTF-atc Document 18 Filed 11/10/20 Page 1 of 1                PageID 42




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  BARRY KENDALE ANGLIN,                          )
                                                 )
         Plaintiff,                              )
                                                 )       No. 2:20-cv-02019-JTF-atc
                                                 )
  v.                                             )
                                                 )
  SHELBY COUNTY JAIL and OFFICER                 )
  JONES,                                         )
                                                 )
         Defendants.                             )


                                          JUDGMENT


       Decision by Court. This action came for consideration before the Court. The issues have

been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is Dismissed with Prejudice in

accordance with the Order Dismissing Case, Assessing Strike Pursuant to 28 U.S.C. § 1915(g),

Certifying An Appeal Would Not Be Taken in Good Faith, and Notifying Plaintiff of Appellate

Filing Fee entered on November 9, 2020.


       IT IS SO ORDERED, this 10th day of November 2020.


APPROVED:

s/John T. Fowlkes, Jr.                               THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                 CLERK
UNITED STATES DISTRICT JUDGE

November 10, 2020                                    s/Kristen Polovoy
DATE                                                 (BY) LAW CLERK
